ON MOTION FOR REHEARING
ZEHMER, Judge.
By motion for rehearing, appellees contend it was error to reverse the award of costs, excluding attorney’s fees, to appellees because appellant disputed the issue of liability and forced appellees to try that issue, on which they prevailed. In reply to the motion for rehearing, appellant contends there was no disputed issue as to liability for the $15,000 coverage afforded in the policy covering Ronald R. Northrop. We decline to resolve the dispute, but amend our opinion filed June 27, 1983, by adding the following sentence at the end of the last paragraph:
The trial court shall reconsider whether costs, excluding attorney’s fees, should be awarded to appellees as the prevailing party on any issues of liability disputed by the appellant and tried before the Court.
ROBERT P. SMITH, Jr., and WENT-WORTH, JJ., concur.